 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   DWIGHT BANKS,                                       Case No.: 19-CV-89 JLS (RBB)
12                                      Plaintiff,
                                                         ORDER GRANTING MOTION TO
13   v.                                                  PROCEED IN FORMA PAUPERIS
14   PAUL KWON dba IT’S BOBA TIME;
     HARBAUGH CONVOY LLC; and                            (ECF No. 3)
15
     DOES 1–10, inclusive,
16                                   Defendants.
17
18         Presently before the Court is Plaintiff Dwight Banks’ Motion for Leave to Proceed
19   In Forma Pauperis (“IFP”) (“Mot.,” ECF No. 3). Plaintiff, proceeding through counsel,
20   has submitted a complaint for damages and injunctive relief for negligence and violations
21   of the Americans with Disabilities Act, the Unruh Civil Rights Act, and the California
22   Disabled Persons Act. See generally ECF No. 1.
23                                MOTION TO PROCEED IFP
24         All parties instituting any civil action, suit, or proceeding in a district court of the
25   United States, except an application for a writ of habeas corpus, must pay a filing fee of
26   ///
27   ///
28   ///

                                                     1
                                                                                  19-CV-89 JLS (RBB)
 1   $400. 28 U.S.C. § 1914(a).1 An action may still proceed without the prepayment of fees
 2   if a party is granted leave to proceed IFP pursuant to 28 U.S.C. § 1915(a). See Rodriguez
 3   v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). A federal court may authorize the
 4   commencement of an action if the party submits an affidavit, including a statement of
 5   assets, showing that he is unable to pay the required filing fee. 28 U.S.C. § 1915(a).
 6          Here, Plaintiff states that he earns $828 per month from disability and approximately
 7   $200 per month from settlements of other ADA cases, 2 totaling approximately $1028 per
 8   month. Mot. at 1–2. Plaintiff has no assets, see id. at 2–3, and his monthly obligations
 9   total approximately $1070 per month. See id. at 4–5. He explains that he “do[es] not own
10   a vehicle and rel[ies] on public transportation or . . . someone . . . for a ride” and he “pay[s]
11   about 400 to 450.00 each month to different people to sleep in their homes” because he
12   “do[es] not earn enough money to have a permanent home.” Id. at 5. He also notes that
13   he “ea[ts] at fast food places because they are cheap.” Id. Plaintiff does not expect any
14   major changes to his financial status in the next twelve months. Id.
15          Taken at face value, Plaintiff’s application demonstrates that he is unable to pay the
16   requisite fees. Accordingly, the Court GRANTS Plaintiff’s Motion (ECF No. 3).
17                                          INITIAL SCREENING
18          Notwithstanding IFP status, the Court must subject every civil action brought
19   pursuant to 28 U.S.C. § 1915(a) to a mandatory screening.
20          Prior to the enactment of the Prison Litigation Reform Act (“PLRA”), 28 U.S.C.
21   § 1915(d) (now § 1915(e)) “did not authorize district courts to dismiss, sua sponte, a
22   complaint for failure to state a claim.” Lopez v. Smith, 203 F.3d 1122, 1126 (emphasis
23
24
     1
25    In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $50. See
     28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14 (eff.
26   June. 1, 2016). The additional $50 administrative fee does not apply to persons granted leave to proceed
     IFP. Id.
27
     2
28    Plaintiff notes that these ADA settlements vary month-to-month, and “[s]ometimes [he receives] more
     or nothing at all.” Id. at 5.

                                                          2
                                                                                              19-CV-89 JLS (RBB)
 1   added) (citing Neitzke v. Williams, 490 U.S. 319 (1989)). Now, however, a court shall
 2   dismiss a case sua sponte if it finds that “the allegation of poverty is untrue” or the action:
 3   (1) “is frivolous or malicious,” (2) “fails to state a claim on which relief may be granted,”
 4   or (3) “seeks monetary relief against a defendant who is immune from such relief.” 28
 5   U.S.C. § 1915(e)(2); see also Lopez, 203 F.3d at 1126–27 (9th Cir. 2000) (en banc) (noting
 6   that 28 U.S.C. § 1915(e) “not only permits but requires” the Court to dismiss an IFP
 7   complaint that fails to state a claim); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir.
 8   2010).
 9         All complaints must contain a “short and plain statement of the claim showing that
10   the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are
11   not required, but “[t]hreadbare recitals of the elements of a cause of action, supported by
12   mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
13   (citing Bell Atl. Corp. v. Twombly, 550 U.S. 554, 555 (2007)). “[D]etermining whether a
14   complaint states a plausible claim is context-specific, requiring the reviewing court to draw
15   on its experience and common sense.” Iqbal, 556 U.S. at 663–64 (citing Twombly, 550
16   U.S. at 556).
17         “When there are well-pleaded factual allegations, a court should assume their
18   veracity, and then determine whether they plausibly give rise to an entitlement of relief.”
19   Iqbal, 556 U.S. at 679. “[W]hen determining whether a complaint states a claim, a court
20   must accept as true all allegations of material fact and must construe those facts in the light
21   most favorable to the plaintiff.” Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000); see
22   also Andrews v. King, 393 F.3d 1113, 1121 (9th Cir. 2005); Barren v. Harrington, 152
23   F.3d 1193, 1194 (9th Cir. 1998) (“The language of § 1915(e)(2)(B)(ii) parallels the
24   language of Federal Rule of Civil Procedure 12(b)(6).”).
25         “To establish a violation of Title II of the ADA, a plaintiff must show that (1) she is
26   a qualified individual with a disability; (2) she was excluded from participation in or
27   otherwise discriminated against with regard to a public entity’s services, programs, or
28   activities; and (3) such exclusion or discrimination was by reason of her disability.” Lovell

                                                    3
                                                                                   19-CV-89 JLS (RBB)
 1   v. Chandler, 303 F.3d 1039, 1052 (9th Cir. 2002). The Court finds that Plaintiff’s claim is
 2   sufficiently pleaded to survive the sua sponte screening required by 28 U.S.C. § 1915(e)(2).
 3          Here, Plaintiff has alleged that he is “mobility impaired and uses a wheelchair.” ECF
 4   No. 1 (“Compl.”) ¶ 10. He further claims that he “was denied full and equal access to IT’S
 5   BOBA TIME,” “a food and dining facility and[] a business open to the public,” “because
 6   the property was inaccessible to individual belonging to the disabled community who use
 7   wheel chairs for mobility.” Id. ¶ 11. Specifically, Plaintiff alleges that “there was no
 8   indoor seating in the dining room area available for him and no designated or alternative
 9   table would accommodate his wheel chair,” “[t]he . . . [bathroom] sink ha[d] no insulation
10   over the pipes below it,” and “[t]he . . . [bathroom] door ha[d] a turning lock rather than a
11   push-down handle that is accessible to disabled persons.” Id. For purposes of the
12   preliminary screening required by 28 U.S.C. § 1915(e)(2), the Court concludes that
13   Plaintiff’s allegations are sufficient to overcome the “low threshold” imposed by the
14   relevant statutes.3 See Wilhelm v. Rotman, 680 F.3d 1113, 1123 (9th Cir. 2012); see also
15   Gamino v. Yosemite Cmty. Coll. Dist., No. 118CV00391LJOSAB, 2018 WL 3388524, at
16   *5 (E.D. Cal. July 10) (recommending that ADA discrimination claim be allowed to
17   proceed beyond initial screening), adopted, 2018 WL 4005233 (Aug. 17, 2018).
18          Therefore, Plaintiff is entitled to U.S. Marshal Service on his behalf. See 28 U.S.C.
19   § 1915(d) (“The officers of the court shall issue and serve all process, and perform all duties
20   in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (“[T]he court may order that service be made by
21   a United States marshal or deputy marshal . . . if the plaintiff is authorized to proceed in
22   forma pauperis under 28 U.S.C. § 1915.”).
23   ///
24   ///
25
26   3
       This Order is not to be construed as expressing an opinion as to whether Plaintiff’s Complaint would
     survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). See, e.g., Teahan v. Wilhelm,
27   481 F. Supp. 2d 1115, 1119 (S.D. Cal. 2007) (“[T]he sua sponte screening and dismissal procedure is
28   cumulative of, and not a substitute for, any subsequent Rule 12(b)(6) motion that [a defendant] may choose
     to bring.”).

                                                         4
                                                                                            19-CV-89 JLS (RBB)
 1                                         CONCLUSION
 2         For the reasons stated above, the Court:
 3         1.       GRANTS Plaintiff’s Motion pursuant to section 1915(a) (ECF No. 3).
 4         2.       DIRECTS the Clerk to issue a summons as to Plaintiff’s Complaint (ECF No.
 5   1) upon Defendant and forward it to Plaintiff along with blank U.S. Marshal Form 285. In
 6   addition, the Clerk shall provide Plaintiff with a certified copy of this Order and a certified
 7   copy of the Complaint and summons, so that he may serve Defendants. Upon receipt of
 8   this “IFP Package,” Plaintiff is directed to complete the Form 285 as completely and
 9   accurately as possible, and return it to the United States Marshal according to the
10   instructions provided by the Clerk in a letter accompanying the IFP package.
11         3.       ORDERS the U.S. Marshal to serve a copy of the Complaint and summons
12   upon Defendants as directed by Plaintiff on the USM Form 285. All costs of that service
13   will be advanced by the United States. See 28 U.S.C. § 1915(d); Fed. R. Civ. P. 4(c)(3).
14         4.       ORDERS Defendants to reply to Plaintiff’s Complaint within the time
15   provided by the applicable provisions of Federal Rule of Civil Procedure 12(a).
16         5.       ORDERS Plaintiff to serve upon Defendants or, if appearance has been
17   entered by counsel, upon Defendant’s counsel, a copy of every further pleading or other
18   document submitted for consideration of the Court. Plaintiff shall include with the original
19   paper to be filed with the Clerk of the Court a certificate stating the manner in which a true
20   and correct copy of any document was served on the Defendants’ counsel or Defendants
21   and the date of service. Any paper received by a district judge or magistrate judge which
22   has not been filed with the Clerk or which fails to include a Certificate of Service may be
23   disregarded.
24         IT IS SO ORDERED.
25
26   Dated: January 18, 2019
27
28

                                                    5
                                                                                   19-CV-89 JLS (RBB)
